Title: From Thomas Jefferson to David Higginbotham, 7 November 1820
From: Jefferson, Thomas
To: Higginbotham, David


Dear Sir
Monticello
Nov 7. 20.
I recieved yesterday your letter of that date. I have not as yet got a single barrel of flour to market, nor does the present state of the river admit it. I leave injunctions here to omit no opportunity of sending it down, and you may be assured that the corn debt which you were so kind as to let lie over the last year shall be among the earliest to be paid by the present crop. I salute you with friendship & respect.Th: Jefferson